Citation Nr: 0828741	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  04-38 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).

3.  Entitlement to DIC under the provisions of 38 U.S.C.A. § 
1151 (West 2002) for the cause of the veteran's death as a 
result of medical treatment provided by a VA medical center.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1939 to October 
1945.  He died in February 2003.  The claimant is the 
veteran's widow.

The appellant participated in a decision review officer 
hearing in April 2005 and a Board central office hearing with 
the undersigned Veterans Law Judge in February 2008.  
Transcripts of these proceedings are of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

After a thorough review of the veteran's claims file, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the appellant's 
claims.


During the appellant's February 2008 Board hearing, the 
appellant raised the new claim of whether the January 1946 
rating decision denying the veteran service connection for 
combat fatigue involved clear and unmistakable error (CUE).  
The Board notes that the veteran was awarded service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 100 percent disability rating, effective July 12, 
1999.  Since a finding of CUE in the January 1946 rating 
decision could impact the appellant's claim for DIC benefits 
under 38 U.S.C.A. § 1318 now on appeal, the two issues are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 
(1994); Henderson v. West, 12 Vet. App. 11, (1998).  As such, 
after the agency of original jurisdiction has adjudicated the 
appellant's claim for CUE, it should then readjudicate the 
appellant's claim of entitlement to DIC benefits under 
38 U.S.C.A. § 1318.  If the outcome is adverse to the 
appellant, the claim should be returned to the Board for 
further adjudication.

The Board also notes that the appellant must be provided with 
notice compliant with the holding in Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  In Hupp, the United States Court of 
Appeals for Veterans Claims (Court) held that VA is not 
relieved of providing section 5103(a) notice merely because 
the appellant had provided some evidence relevant to each 
element of her claim in her application for benefits.  The 
Court noted in Hupp that 38 U.S.C.A. § 5103(a) required the 
Secretary to notify the claimant of any information not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  The Court held in Hupp that there is 
no preliminary obligation on the part of VA to perform a pre-
decisional adjudication of the claim prior to providing 
section 5103(a) notice.  However, the Court found that the 
section 5103(a) notice must be "responsive to the particular 
application submitted."  The Court observed in Hupp that 
there was a "middle ground" between a pre-decisional 
adjudication and boilerplate notice addressing section 
5103(a) compliance.

The Court determined in Hupp that, when adjudicating a claim 
for DIC, VA must perform a different analysis depending upon 
whether a veteran was service connected for a disability 
during his or her lifetime.  The Court concluded that, in 
general, section 5103(a) notice for a DIC case must include: 
(1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his death; (2) 
an explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.

In addition, the Court found in Hupp that the content of the 
section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  While VA 
is not required to assess the weight, sufficiency, 
credibility, or probative value of any assertion made in the 
claimant's application for benefits, the Court held that the 
section 5103(a) notice letter should be "tailored" and must 
respond to the particulars of the application submitted.

The notice letter provided to the appellant in April 2003 
failed to meet the requirements set forth in Hupp.  
Additionally, the letter did not inform the appellant of the 
elements necessary to substantiate a claim for DIC under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for the cause of 
the veteran's death as a result of medical treatment provided 
by a VA medical center.  A new notice letter must be issued 
to the appellant.

The RO/AMC must obtain any outstanding medical records of the 
veteran from 1984 to 1998 from the VA Medical Center in 
Minneapolis, Minnesota.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the appellant and her 
representative a VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) that includes an explanation as 
to the information or evidence needed to 
establish a claim for the cause of the 
veteran's death and entitlement to DIC 
benefits under 38 U.S.C.A. § 1318, as 
outlined by the Court in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  
Specifically, the RO/AMC must address 
the following:  

(a) A statement of the conditions, if 
any, for which a veteran was service 
connected at the time of his death; 

(b) an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a previously 
service-connected condition; and 

(c) an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service connected.

The notice letter should also explain 
the elements required to substantiate a 
claim for benefits under 38 U.S.C.A. 
§ 1151.

2.  The RO/AMC should obtain any 
outstanding treatment records of the 
veteran from the VA Medical Center in 
Minneapolis, Minnesota, from 1984 
through 1998.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the appellant 
and her representative.  After they have 
had an adequate opportunity to respond, 
the case should be returned to the Board 
for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

